Citation Nr: 1456317	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas. 

In December 2009, the Veteran testified at a RO hearing, and in October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO; the transcript is of record.

This matter was previously before the Board in April 2011 and April 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

This matter was remanded, in part, to afford the Veteran a new VA examination in light of an inadequate addendum opinion by a September 2011 VA examiner.  Specifically, the examiner noted that the Veteran's contentions were that his hearing loss was the result of a single jet plane flight he took while in the military, without hearing protection.  The examiner, however, did not address this contention in the opinion.  Thus, it was instructed that a new VA examination should be scheduled to obtain an etiological opinion.
In VA correspondence issued to the Veteran on June 13, 2014, he was informed that a VA audiological examination had been scheduled for July 2, 2014; he failed to appear.  The Veteran's failure to appear at the VA examination was discussed in the Supplemental Statement of the Case issued to him in September 2014.  To date, the Veteran has not offered an explanation as to the basis for his failure to appear.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2014).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Despite the Veteran's failure to appear for the scheduled examination, due to the inadequate September 2011 opinion, further opinion is necessary to determine the etiology of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with an otolaryngologist to determine the nature and etiology of his bilateral hearing loss.  The notice letter issued to the Veteran must be associated with the Virtual folder.  The Virtual folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner should opine as to whether it is at least as likely as not that a current bilateral hearing loss disability was caused by or otherwise related to active service, to include any noise exposure therein as a result of his service, particularly any noise exposure as a result of travel during military service. 

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner must specifically address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service.  The examiner should additionally address the Veteran's singular contention that his hearing loss is the result of a jet plane flight during service without hearing protection.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

Should the Veteran fail to report for the scheduled VA examination, an opinion should still be provided by a VA otolaryngologist in consideration of the above.

2.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


